Case: 21-2088   Document: 33     Page: 1   Filed: 10/07/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  TRACY L. PENLEY,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2021-2088
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-8656, Judge Scott Laurer.
                 ______________________

                Decided: October 7, 2022
                ______________________

     KENNETH M. CARPENTER, Law Offices of Carpenter
 Chartered, Topeka, KS, argued for claimant-appellant.
 Also represented by GREGORY MICHAEL RADA, After Service
 LLC, Denver, CO.

     EVAN WISSER, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, argued for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, PATRICIA M. MCCARTHY, LOREN MISHA
 PREHEIM; AMANDA BLACKMON, BRIAN D. GRIFFIN, Office of
Case: 21-2088    Document: 33       Page: 2   Filed: 10/07/2022




 2                                     PENLEY   v. MCDONOUGH



 General Counsel, United States Department of Veterans
 Affairs, Washington, DC.
                 ______________________

     Before MOORE, Chief Judge, CHEN and STOLL, Circuit
                          Judges.
 MOORE, Chief Judge.
     Tracy L. Penley appeals a decision of the United States
 Court of Appeals for Veterans Claims affirming the Board
 of Veterans’ Appeals’ decision denying her an earlier effec-
 tive date for total disability rating based on individual un-
 employability (TDIU) benefits. Ms. Penley argues the
 Veterans Court incorrectly affirmed the Board’s finding
 that the Department of Veterans Affairs (VA) implicitly de-
 nied her application for TDIU benefits in its 1999 and 2001
 ratings decisions. Except for constitutional issues, we
 “may not review . . . a challenge to a law or regulation as
 applied to the facts of a particular case.” 38 U.S.C.
 § 7292(d)(2). We do not have jurisdiction to decide whether
 the Veterans Court erred in applying the implicit denial
 rule to the facts of this case and therefore dismiss the ap-
 peal as to this issue.
     Ms. Penley also appeals the Veterans Court’s decision
 to not consider her arguments regarding 38 C.F.R.
 § 3.156(b) pursuant to principles of administrative exhaus-
 tion. It is undisputed Ms. Penley did not raise any argu-
 ment regarding § 3.156(b) to the Board. Appellant’s Br. 16.
 The Veterans Court did not abuse its discretion in declin-
 ing to decide the argument in the first instance on appeal.
 See Maggitt v. West, 202 F.3d 1370, 1377 (Fed. Cir. 2000).
 We therefore affirm the decision as to this issue.
     DISMISSED IN PART AND AFFIRMED IN PART
                            COSTS
 No costs.